Citation Nr: 1412299	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-41 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to October 1986, from July 1989 to July 1994, and from January 2002 to August 2002, and also had additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In November 2011, the case was remanded for additional development and to satisfy notice requirements.

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Board's November 2011 remand instructed the RO to ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his right and left knee disabilities, and to provide any releases necessary for VA to secure records of such treatment or evaluation, to include specifically from private Drs. D.L.W. and Dr. R.A.G., and from the private physicians who treated him for his left knee disability both prior to and following his September 2002 arthroscopic surgery.

Pursuant to this instruction, the AMC sent the Veteran a letter in December 2011 which asked him to send in any treatment reports related to his claimed conditions, and also informed him that he should complete the attached authorization form if he wanted VA to try to obtain any such treatment records on his behalf.  However, this letter did not specifically request authorization to obtain the treatment records from private Drs. D.L.W. and Dr. R.A.G., or from the private physicians who treated him for his left knee disability both prior to and following his September 2002 arthroscopic surgery.  Such must be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board's November 2011 remand also instructed the RO to arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his right and left knee disabilities, and to provide a medical opinion regarding the relationship of any right knee disability to service (including a July 1993 right knee injury therein) and the relationship of any left knee disability to service (including an April/May 2002 left knee injury therein) and to any right knee disability.  The examiner was to explain the rationale for all opinions, and to comment on those already in the record, explaining the rationale for either agreement or disagreement with each.

Pursuant to this instruction, the Veteran underwent a VA knee examination in February 2012.  The examiner (a physician specializing in orthopedic surgery) noted his review of the record.  The examiner noted the Veteran's history of right knee injury in service in July 1993 and left knee injury in service in August 2002.  [The Veteran's service treatment records (STRs) document that this left knee injury actually occurred in April 2002, with treatment in May 2002, as correctly noted in the Board's November 2011 remand.]  The examiner noted that "[e]xamination and complaints were minor at that time [in service].  However[,] both knees became progressively worse[,] particularly the right knee where he had persistent swelling and eventual arthrocentesis on several occasions."  The examiner did not specify at which time either knee became "progressively worse" (i.e., whether during or after service).  The examiner diagnosed pseudogout in both knees (with date of diagnosis noted as 2005), a torn meniscus in the left knee (with date of diagnosis noted as 2002), and mild degenerative osteoarthritis in the right knee (with date of diagnosis noted as 1995).  While the Board notes that a 1995 diagnosis of right knee degenerative osteoarthritis might have occurred within the first year after the Veteran's service discharge in July 1994, there is no evidence currently of record from the first year following his July 1994 discharge date, to include from any time in 1995, and the examiner did not provide any explanation for the diagnosis date listed.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's right knee metabolic disease pseudogout/chondrocalcinosis has caused most of his complaints and ultimate surgery, and that there was "[o]nly an incidental injury noted in military records."  He concluded that "there is no causal relationship regarding the [Veteran's] military injuries to the right knee."  He went on to opine that the Veteran's left knee disability "is as least as likely as not aggravated by his right knee condition."  The rationale provided is inadequate for both knees, as the examiner did not comment on the opinion already in the record (from the June 2007 VA examination) as had been requested.  Furthermore, the examiner failed to reconcile his own comments earlier in the examination report about how "both knees became progressively worse" after citing the in-service injuries.  Finally, the examiner failed to provide any rationale whatsoever for his opinion rejecting a nexus between the Veteran's current left knee disability and the 2002 left knee injury in service.  On remand, an addendum opinion is necessary.  See Stegall, 11 Vet. App. at 268, 271.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation (records of which are not already associated with the record) he has received for his right and left knee disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation, to include specifically from Drs. D.L.W. and Dr. R.A.G., and from the physicians who treated him for his left knee disability both prior to and following his September 2002 arthroscopic surgery.  The RO should secure for the record complete records of all such treatment and evaluation from all sources identified.  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should return the claims file to the examiner who conducted the February 2012 VA knee examination.  The examiner must review the entire record (to include the claims file with this remand and any electronic record), and provide an opinion that responds to the following:

(a)  As to any/each right knee disability entity that has been diagnosed during the period of the current claim, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service (to include as due to his July 1993 right knee injury therein)?

(b) As to any/each left knee disability entity that has been diagnosed during the period of the current claim, please identify the most likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service (to include as due to his April/May 2002 left knee injury therein)?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.  The examiner must comment on the opinions already in the record (including from the June 2007 VA examination as well as from the February 2012 VA examination), explaining the rationale for either agreement or disagreement with each.  If the medical guidance sought cannot be offered, there must (to comply with governing legal guidelines) be an explanation of why such cannot be provided.

If further examination of the Veteran is deemed necessary to provide any requested opinion such examination should be scheduled.  If the previous examiner is no longer available, a new examination should be conducted, and the examiner should provide the opinions sought.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

